Exhibit 10.1

EXECUTION VERSION

ENDOLOGIX, INC.

EQUITY DISTRIBUTION AGREEMENT

August 13, 2019

PIPER JAFFRAY & CO.

U.S. Bancorp Center

800 Nicollet Mall

Minneapolis, Minnesota 55402

Ladies and Gentlemen:

As further set forth in this agreement (this “Agreement”), Endologix, Inc., a
company organized under the laws of Delaware (the “Company”), proposes to issue
and sell from time to time through Piper Jaffray & Co. (the “Agent”), as sales
agent, the Company’s common stock, par value $0.001 per share (the “Common
Stock”) (such shares of Common Stock to be sold pursuant to this Agreement, the
“Shares”) on terms set forth herein. Notwithstanding anything to the contrary
contained herein, the parties hereto agree that compliance with the limitation
set forth in Section 2 of this Agreement on the number of shares of Shares
issued and sold under this Agreement shall be the sole responsibility of the
Company, and the Agent shall have no obligation in connection with such
compliance.

The Company hereby confirms its agreement with the Agent with respect to the
sale of the Shares.

1. Representations and Warranties of the Company.

(a) The Company represents and warrants to, and agrees with, the Agent that,
unless such representation or warranty specifies otherwise, as of the date of
this Agreement, each Representation Date (as defined in Section 3(o) below),
each date on which a Placement Notice (as defined in Section 2(a)(i) below) is
given (each, a “Notice Date”), each date on which Shares are sold hereunder
(each, an “Applicable Time”), and each Settlement Date (as defined in
Section 2(a)(vii) below) as follows:

(i) Compliance with Registration Requirements. The Company has filed with the
Securities and Exchange Commission (the “Commission”) a registration statement
under the Securities Act of 1933, as amended, and the rules and regulations
thereunder (collectively, the “Securities Act”), on Form S-3 (File
No. 333-225320) relating to certain securities of the Company identified
therein, including, without limitation, the Common Stock (collectively, the
“Securities”); such registration statement, and any post-effective amendment
thereto, shall have become effective; no stop order suspending the effectiveness
of such registration statement or any part thereof shall have been issued and no
proceeding for that purpose shall have been initiated or, to the knowledge of
the Company, threatened by the Commission; the prospectus filed as part of such
registration statement and relating to the Securities is hereinafter called the
“Base Prospectus”; the various parts of such registration statement, including
all exhibits thereto and any prospectus supplement (including the prospectus
supplement included within the Registration Statement at the time it is filed)
relating to the Shares that is filed with the Commission and deemed by virtue of
Rule 430B to be part of such registration statement, each as amended at the time
such part of the registration statement became effective, including any
post-effective amendments thereto, are hereinafter collectively called the
“Registration Statement”; any prospectus supplement to the prospectus
specifically relating to the Shares (including the prospectus supplement
included within the Registration Statement at the time it is filed) prepared and
filed with the Commission pursuant to



--------------------------------------------------------------------------------

Rule 424(b) under the Securities Act is hereinafter called the “Prospectus
Supplement”; the Base Prospectus, as supplemented by the Prospectus Supplement,
is hereinafter called the “Prospectus”; any reference herein to the Base
Prospectus, the Prospectus Supplement or the Prospectus shall be deemed to refer
to and include the documents incorporated by reference therein pursuant to Item
12 of Form S-3 under the Securities Act; any reference to any amendment or
supplement to the Base Prospectus, the Prospectus Supplement or the Prospectus
shall be deemed to refer to and include any post-effective amendment to the
Registration Statement, any prospectus supplement relating to the Shares filed
with the Commission pursuant to Rule 424(b) under the Securities Act and any
documents filed under the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder (collectively, the “Exchange Act”), and
incorporated therein, in each case after the date of the Base Prospectus, the
Prospectus Supplement or the Prospectus, as the case may be; any reference to
any amendment to the Registration Statement shall be deemed to refer to and
include any annual report of the Company filed pursuant to Section 13(a) or
15(d) of the Exchange Act after the effective date of the Registration Statement
that is incorporated by reference in the Registration Statement; and any “issuer
free writing prospectus” as defined in Rule 433 under the Securities Act (“Rule
433”) relating to the Shares is hereinafter called an “Issuer Free Writing
Prospectus”. All references to the Registration Statement, the Prospectus or to
any amendment or supplement thereto shall be deemed to include any copy filed
with the Commission pursuant the Electronic Data Gathering Analysis and
Retrieval System (“EDGAR”).

No order preventing or suspending the use of the Prospectus, or any part
thereof, or any Issuer Free Writing Prospectus has been issued by the
Commission, and the Prospectus, at the time of filing thereof, conformed in all
material respects to the requirements of the Securities Act and did not contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading.

The Prospectus and the applicable Issuer Free Writing Prospectus(es) issued at
or prior to each Applicable Time, taken together (collectively, and, with
respect to any Shares, together with the public offering price of such Shares,
the “General Disclosure Package”) as of each Applicable Time and each Settlement
Date (as defined below), will not include any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; and each applicable Issuer Free Writing Prospectus will
not conflict with the information contained in the Registration Statement or the
Prospectus and each such Issuer Free Writing Prospectus, as supplemented by and
taken together with the General Disclosure Package as of such Applicable Time,
will not include any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading

(ii) Incorporation of Documents by Reference. The documents incorporated or
deemed to be incorporated by reference in the Registration Statement when it was
filed with the Commission and when it became effective, and in the Prospectus
when it was filed with the Commission, complied in all material respects with
the requirements of the Exchange Act, and, when read together with the other
information in the Prospectus, (i) at the time the Registration Statement became
effective, (ii) at the time the Prospectus was issued and (iii) on the date of
this Agreement, did not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading.

(iii) Independent Accountants. The accountants who certified the financial
statements and supporting schedules included in the Registration Statement and
Prospectus are

 

2



--------------------------------------------------------------------------------

independent public accountants as required by the Securities Act and the Public
Company Accounting Oversight Board.

(iv) Financial Statements. The financial statements included or incorporated by
reference in the Registration Statement, the General Disclosure Package and the
Prospectus, together with the related schedules and notes, comply as to form in
all material respects with the requirements of Regulation S-X under the
Securities Act and present fairly, in all material respects, the financial
position of the Company and its consolidated Subsidiaries (as defined below) at
the dates indicated and the statement of operations, stockholders’ equity and
cash flows of the Company and its consolidated Subsidiaries for the periods
specified; such financial statements have been prepared in conformity with
generally accepted accounting principles in the United States (“GAAP”) applied
on a consistent basis throughout the periods involved. The supporting schedules,
if any, present fairly, in all material respects, in accordance with GAAP, the
information required to be stated therein. The selected financial information
and the summary financial information (if any) included in the Prospectus
present fairly, in all material respects, the information shown therein and have
been compiled on a basis consistent with that of the audited financial
statements included or incorporated by reference in the Registration Statement.
All disclosures contained in the Registration Statement, the General Disclosure
Package or the Prospectus, or incorporated by reference therein, regarding
“non-GAAP financial measures” (as such term is defined by the rules and
regulations of the Commission) comply in all material respects with Regulation G
of the Exchange Act and Item 10 of Regulation S-K of the Securities Act, to the
extent applicable. The interactive data in eXtensible Business Reporting
Language (“XBRL”) included or incorporated by reference in the Registration
Statement and the Prospectus fairly present the information called for in all
material respects and have been prepared in accordance with the Commission’s
rules and guidelines applicable thereto.

(v) No Material Adverse Change in Business. Since the respective dates as of
which information is given in the Registration Statement, the General Disclosure
Package or the Prospectus, and except as otherwise stated therein (i) there has
been no material adverse change in the condition, financial or otherwise, or in
the business affairs or business prospects of the Company and its Subsidiaries
considered as one enterprise, whether or not arising in the ordinary course of
business (a “Material Adverse Effect”), (ii) there have been no transactions
entered into by the Company or any of its Subsidiaries, other than those entered
into in the ordinary course of business, which are material with respect to the
Company and its Subsidiaries considered as one enterprise, and (iii) there has
been no dividend or distribution of any kind declared, paid or made by the
Company on any class of its capital stock. The Company does not own or control,
directly or indirectly, any corporation, association or other entity other than
the subsidiaries listed in Exhibit 21.1 to the Company’s Annual Report on Form
10-K for the fiscal year ended December 31, 2018, except for subsidiaries that
in the aggregate would not constitute a “significant subsidiary” (as defined in
Rule 405 under the Securities Act). None of the Subsidiaries of the Company is a
“significant subsidiary” (as defined in Rule 405 under the Securities Act).

(vi) Good Standing of the Company. The Company has been duly organized and is
validly existing as a corporation in good standing under the laws of the
jurisdiction of its organization and has the corporate power and authority to
own, lease and operate its properties and to conduct its business as described
in the Prospectus, and to enter into and perform its obligations under this
Agreement; and the Company is duly qualified as a foreign corporation to
transact business and is in good standing in each other jurisdiction in which
such qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure so to qualify or
to be in good standing would not result in a Material Adverse Effect.

 

3



--------------------------------------------------------------------------------

(vii) Good Standing of Subsidiaries. Each subsidiary listed on Schedule 4 hereto
(each a “Subsidiary” and, collectively, the “Subsidiaries”) has been duly
organized and is validly existing as a corporation in good standing under the
laws of the jurisdiction of its incorporation, has the corporate power and
authority to own, lease and operate its properties and to conduct its business
as described in the Prospectus and is duly qualified as a foreign corporation to
transact business and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure so to qualify or
to be in good standing would not result in a Material Adverse Effect; except as
otherwise disclosed in the Registration Statement, all of the issued and
outstanding capital stock of each such Subsidiary has been duly authorized and
validly issued, is fully paid and non-assessable and is owned by the Company,
directly or through subsidiaries, free and clear of any security interest,
mortgage, pledge, lien, encumbrance, claim or equity.

(viii) Capitalization. The issued and outstanding shares of Common Stock have
been duly authorized and validly issued and are fully paid and non-assessable;
none of the outstanding shares of Common Stock were issued in violation of the
preemptive or other similar rights of any securityholder of the Company. All of
the Company’s options, warrants and other rights to purchase or exchange any
securities for shares of the Company’s capital stock have been duly authorized
and validly issued, and conform in all material respects to the description
thereof contained in the Registration Statement and the Prospectus. All of the
issued shares of capital stock or other ownership interest of each Subsidiary of
the Company have been duly authorized and validly issued, are fully paid and
non-assessable and are owned directly or indirectly by the Company, free and
clear of all liens, encumbrances, equities or claims, except for such liens,
encumbrances, equities or claims as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The Common Stock has
been registered pursuant to Section 12(b) of the Exchange Act and is listed for
trading on The Nasdaq Global Select Market (“Nasdaq”), and the Company has taken
no action designed to terminate the registration or listing of the Common Stock
on Nasdaq, nor has the Company received any unresolved written notification that
the Commission or Nasdaq is contemplating terminating such registration or
listing.

(ix) Authorization of Agreements. This Agreement has been duly authorized by the
Company. This Agreement has been executed and delivered by the Company.

(x) Authorization and Description of Securities. The Shares have been duly
authorized and reserved for issuance and sale pursuant to this Agreement and,
when issued and delivered by the Company pursuant to this Agreement against
payment of the consideration set forth herein (or therein), will be validly
issued, fully paid and non-assessable; the Common Stock conforms in all material
respects to the description thereof contained in the Prospectus and such
description conforms to the rights set forth in the instruments defining the
same; and the issuance of the Shares is not subject to the preemptive or other
similar rights of any securityholder of the Company.

(xi) Absence of Defaults and Conflicts. (i) Neither the Company nor any of its
Subsidiaries is in violation of its charter or by-laws, or (ii) in default in
the performance or observance of any obligation, agreement, covenant or
condition contained in any contract, indenture, mortgage, deed of trust, loan or
credit agreement, note, lease or other agreement or instrument that is
individually material to the Company and to which the Company or any of its
Subsidiaries is a party or by which it or any of them may be bound, or to which
any of the material properties or assets of the Company or any Subsidiary are
subject (collectively, “Material Agreements and Instruments”), and (iii) the
execution, delivery and performance of this

 

4



--------------------------------------------------------------------------------

Agreement and the consummation of the transactions contemplated herein (or
therein) and in the Registration Statement (including the issuance and sale of
the Shares, and the use of the proceeds from the sale of the Shares as described
in the Prospectus) and compliance by the Company with its obligations hereunder
(1) have been duly authorized by all necessary corporate action and do not and
will not, whether with or without the giving of notice or passage of time or
both, conflict with or constitute a breach of, or default or Repayment Event (as
defined below) under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Company or any
Subsidiary pursuant to, the Material Agreements and Instruments, (2) will not
result in any violation of the provisions of the charter or by-laws of the
Company, and (3) will not result in any violation of any applicable law,
statute, rule, regulation, judgment, order, writ or decree of any government,
government instrumentality or court, domestic or foreign (including the U.S.
Food and Drug Administration (the “FDA”)), having jurisdiction over the Company
or any Subsidiary or any of their assets, properties or operations (each, a
“Governmental Entity”), except in the case of clauses (ii) and (iii), such
violation or default as would not reasonably be expected to result in a Material
Adverse Effect.

As used herein, a “Repayment Event” means any event or condition which gives the
holder of any note, debenture or other evidence of indebtedness (or any person
acting on such holder’s behalf) the right to require the repurchase, redemption
or repayment of all or a portion of such indebtedness by the Company or any
Subsidiary.

(xii) Absence of Labor Dispute. No labor dispute with the employees of the
Company or any Subsidiary exists or, to the knowledge of the Company, is
imminent, and the Company is not aware of any existing labor disturbance by the
employees of any of its principal suppliers, manufacturers, customers or
contractors.

(xiii) Absence of Proceedings. There is no action, suit, proceeding, inquiry or
investigation before or brought by any Governmental Entity now pending, or,
threatened in writing, against or affecting the Company or any Subsidiary, which
is required to be disclosed in the Registration Statement or the Prospectus
(other than as disclosed therein), or which would reasonably be expected to
result in a Material Adverse Effect, or materially and adversely affect the
properties or assets thereof or the consummation of the transactions
contemplated in this Agreement or the performance by the Company of its
obligations hereunder (or thereunder); the aggregate of all pending legal or
governmental proceedings to which the Company or any Subsidiary is a party or of
which any of their respective property or assets is the subject which are not
described in the Prospectus, including ordinary routine litigation incidental to
the business, would not reasonably be expected to result in a Material Adverse
Effect.

(xiv) Accuracy of Exhibits. There are no contracts or documents which are
required to be described in the Registration Statement or the Prospectus or the
documents incorporated by reference therein or to be filed as exhibits thereto
which have not been so described and filed as required.

(xv) Possession of Intellectual Property. Except as would not reasonably be
expected to result in a Material Adverse Effect, (i) the Company and its
Subsidiaries own or possess, or can acquire on reasonable terms, adequate
patents, patent rights, licenses, inventions, copyrights, know-how (including
trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), trademarks, service marks,
trade names or other intellectual property (collectively, “Intellectual
Property”) necessary to carry on the business now operated by them, and
(ii) neither the Company nor any of its Subsidiaries has

 

5



--------------------------------------------------------------------------------

received any written notice of any infringement of or conflict with asserted
rights of others with respect to any Intellectual Property.

(xvi) Compliance with Health Care Laws. Except as described in the Prospectus,
the Company: (i) is and for the past three (3) years has been in compliance with
applicable Health Care Laws, except for such noncompliance as would not, singly
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect; (ii) has not received any FDA Form 483, notice of adverse finding,
warning letter, untitled letter or other written correspondence or notice from
any Governmental Entity alleging or asserting noncompliance with any Health Care
Laws which has not been resolved or remedied by the Company, except for such
noncompliance as would not, singly or in the aggregate, be reasonably expected
to result in a Material Adverse Effect; (iii) possesses all licenses,
certificates, approvals, clearances, authorizations, registrations, permits (and
supplements or amendments thereto) required by any Health Care Laws
(“Authorizations”), such Authorizations are valid and in full force and effect,
and the Company is not in violation of any term of any such Authorizations,
except for such failure, invalidity or violation as would not reasonably be
expected to result in a Material Adverse Effect; (iv) has not received written
notice of any claim, action, suit, proceeding, hearing, enforcement,
investigation, arbitration or other action from any Governmental Entity or third
party alleging that any product, operation or activity is in violation of any
Health Care Laws or Authorizations, and does not have knowledge that any such
Governmental Entity or third party is considering any such claim, litigation,
arbitration, action, suit, investigation or proceeding, except for such
violations as would not reasonably be expected to result in a Material Adverse
Effect; (v) has not received written notice that any Governmental Entity has
taken, is taking or intends to take action to limit, suspend, modify or revoke
any Authorizations and the Company has no knowledge that any such Governmental
Entity is considering such action, except for such limitations, suspensions,
modifications or revocations as would not reasonably be expected to result in a
Material Adverse Effect; and (vi) has filed, obtained, maintained or submitted
all reports, documents, forms, notices, applications, records, claims,
submissions (and supplements or amendments thereto) as required by any Health
Care Laws or Authorizations except where the failure to file, obtain, maintain
or submit such documents would not reasonably be expected to result in a
Material Adverse Effect, and all such reports, documents, forms, notices,
applications, records, claims, submissions (and supplements or amendments
thereto) were complete and correct on the date filed (or were corrected or
supplemented by a subsequent submission), except where the failure to be
complete and correct would not reasonably be expected to result in a Material
Adverse Effect.

As used herein, “Health Care Laws” means: (i) the Federal Food, Drug and
Cosmetic Act and the regulations promulgated thereunder; (ii) all applicable
federal, state, local and all applicable foreign health care related fraud and
abuse law, including the U.S. Anti-Kickback Statute (42 U.S.C.
Section 1320a-7b(b)), the Physician Self-Referral Law (commonly known as the
Stark law) (42 U.S.C. Section 1395nn), the civil False Claims Act (31 U.S.C.
Section 3729 et seq.), the administrative False Claims Law (42 U.S.C.
Section 1320a-7b(a)), the Civil Monetary Penalties Law (42 U.S.C.
Section 1320a-7a), the Health Insurance Portability and Accountability Act of
1996 (42 U.S.C. Section 1320d et seq.), as amended by the Health Information
Technology for Economic and Clinical Health Act of 2009 (collectively, “HIPAA”),
the exclusion laws (42 U.S.C. Section 1320a-7), and the Physician Payments
Sunshine Act (42 U.S.C. Section 1320a-7h); (iii) all criminal laws relating to
health care fraud and abuse, including 18 U.S.C. Sections 286 and 287, and the
health care fraud criminal provisions under HIPAA, Medicare (Title XVIII of the
Social Security Act), and Medicaid (Title XIX of the Social Security Act); and
(iv) the regulations promulgated pursuant to such laws, and comparable state
laws.

(xvii) Clinical Studies. The studies, tests and preclinical and clinical trials
conducted by or on behalf of the Company as described in the Prospectus (the
“Clinical Studies”),

 

6



--------------------------------------------------------------------------------

were, and if still pending are, in all material respects, being conducted in
accordance with experimental protocols, procedures and controls pursuant to
accepted professional and scientific standards and all applicable Health Care
Laws and Authorizations; the descriptions of the results of such studies, tests
and trials contained in the Registration Statement, the General Disclosure
Package and the Prospectus are accurate and complete in all material respects
and fairly present the data derived from such studies, tests and trials; except
to the extent disclosed in the Registration Statement, the General Disclosure
Package and the Prospectus, the Company has no knowledge of any studies, tests
or trials the results of which the Company believes reasonably call into
question the study, test, or trial results described or referred to in the
Registration Statement, the General Disclosure Package and the Prospectus when
viewed in the context in which such results are described and the clinical state
of development; and the Company has not received any written notices or
correspondence from any Governmental Entity requiring the termination,
suspension or material modification of any Clinical Studies, except where any
such termination, suspension or modification would not reasonably be expected to
result in a Material Adverse Effect.

(xviii) Manufacturing Practices. All manufacturing operations performed by or on
behalf of the Company are being conducted in compliance with the Quality System
regulation of the FDA and, to the extent applicable, counterpart regulations in
the European Union and all other countries where compliance is required, except
to the extent that the failure to be in compliance would not reasonably be
expected to result in a Material Adverse Effect. The Company and its
Subsidiaries are in compliance with all reporting requirements under Health Care
Laws, including, but not limited to, medical device reports (as defined by 21
C.F.R. Part 803), reports of corrections and removals (as defined by 21 C.F.R.
Part 806), and the reporting and recordkeeping requirements under the Quality
System regulation of the FDA, and counterpart regulations in other countries
where compliance is required, except to the extent that the failure to be in
compliance would not reasonably be expected to result in a Material Adverse
Effect.

(xix) Absence of Further Requirements. No filing with, or authorization,
approval, consent, license, order, registration, qualification or decree of, any
court or governmental authority or agency is necessary or required for the
performance by the Company of its obligations hereunder, in connection with the
offering, issuance or sale of the Shares hereunder or the consummation of the
transactions contemplated by this Agreement, except such as have been already
obtained or as may be required under the Securities Act or state securities laws
and/or the bylaws and rules of the Financial Industry Regulatory Authority (the
“FINRA”) in connection with the sale of the Shares by the Agent and the
inclusion of the Shares on Nasdaq.

(xx) Absence of Manipulation. Neither the Company nor any affiliate of the
Company has taken, nor will the Company take, directly or indirectly, any action
which is designed to or which has constituted or which would be expected to
cause or result in stabilization or manipulation of the price of any security of
the Company to facilitate the sale or resale of the Shares.

(xxi) Possession of Licenses and Permits. (i) The Company and its Subsidiaries
possess such permits, licenses, approvals, consents and other authorizations
issued by the appropriate federal, state, local or foreign regulatory agencies
or bodies necessary to conduct the business now operated by them (collectively,
“Governmental Licenses”); (ii) the Company and its Subsidiaries are in
compliance with the terms and conditions of all such Governmental Licenses;
(iii) the Governmental Licenses are valid and in full force and effect; and
(iv) neither the Company nor any of its Subsidiaries has received any written
notice of proceedings relating to the revocation or material modification of any
such Governmental Licenses, except in the case of clauses (i)

 

7



--------------------------------------------------------------------------------

through (iii), such failures, noncompliance or invalidity as would not
reasonably be expected to result in a Material Adverse Effect.

(xxii) Title to Property. The Company and its Subsidiaries have good and
marketable title to all real property owned by the Company and its Subsidiaries
free and clear of all mortgages, pledges, liens, security interests, claims,
restrictions or encumbrances of any kind except such as (i) are described in the
Prospectus, or (ii) do not, singly or in the aggregate, materially affect the
value of such property and do not interfere with the use made and proposed to be
made of such property by the Company or any of its Subsidiaries; and all of the
leases and subleases material to the business of the Company and its
Subsidiaries, considered as one enterprise, and under which the Company or any
of its Subsidiaries holds properties described in the Prospectus, are in full
force and effect, and neither the Company nor any Subsidiary has any received
any written notice of any material claim that has been asserted by anyone
adverse to the rights of the Company or any Subsidiary under any of such leases
or subleases, or affecting or questioning the rights of the Company or such
Subsidiary to the continued possession of the property covered by any such lease
or sublease.

(xxiii) Investment Company Act. Neither the Company nor any of its Subsidiaries
is required, and upon the issuance and sale of the Shares as herein contemplated
and the application of the net proceeds therefrom as described in the Prospectus
will be required, to register as an “investment company” within the meaning of
the Investment Company Act of 1940, as amended.

(xxiv) Environmental Laws. Except as described in the Prospectus, (i) neither
the Company nor any of its Subsidiaries is in violation of any federal, state,
local or foreign statute, law, rule, regulation, ordinance, code, policy or rule
of common law or any judicial or administrative interpretation thereof,
including any judicial or administrative order, consent, decree or judgment,
relating to pollution or protection of human health, the environment (including,
without limitation, ambient air, surface water, groundwater, land surface or
subsurface strata) or wildlife, including, without limitation, laws and
regulations relating to the release or threatened release of chemicals,
pollutants, contaminants, wastes, toxic substances, hazardous substances,
petroleum or petroleum products, asbestos-containing materials or mold
(collectively, “Hazardous Materials”) or to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials (collectively, “Environmental Laws”), except for such
violations as would not reasonably be expected to result in a Material Adverse
Effect, (ii) the Company and its Subsidiaries have all permits, authorizations
and approvals required under any applicable Environmental Laws and are each in
material compliance with their requirements, except where the failure to possess
such permits, authorizations or approvals, or the failure of such compliance,
would not reasonably be expected to result in a Material Adverse Effect, and
(iii) to the knowledge of the Company, there are no material pending or
threatened administrative, regulatory or judicial actions, suits, demands,
demand letters, claims, liens, notices of noncompliance or violation,
investigation or proceedings relating to any Environmental Law against the
Company or any of its Subsidiaries.

(xxv) Registration Rights. Except as disclosed in the Registration Statement and
the Prospectus, there are no persons with registration rights or other similar
rights to have any securities registered pursuant to the Registration Statement
or otherwise registered by the Company under the Securities Act. There are no
contracts, agreements or understandings to require the Company to include any
such securities in the securities proposed to be offered pursuant to this
Agreement.

 

8



--------------------------------------------------------------------------------

(xxvi) Accounting Controls and Disclosure Controls. The Company and each of its
Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurances that (i) transactions are executed in accordance
with management’s general or specific authorization; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain accountability for assets; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Except as described in the Prospectus, since the end
of the Company’s most recent audited fiscal year, there has been (1) no material
weakness in the Company’s internal control over financial reporting (whether or
not remediated) and (2) no change in the Company’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.

The Company and its consolidated Subsidiaries employ disclosure controls and
procedures (as such term is defined in Rule 13a-15(e) under the Exchange Act)
that are designed to ensure that information required to be disclosed by the
Company in the reports that it files or submits under the Exchange Act is
recorded, processed, summarized and reported, within the time periods specified
in the Commission’s rules and forms, and is accumulated and communicated to the
Company’s management, including its principal executive officer or officers and
principal financial officer or officers, as appropriate, to allow timely
decisions regarding disclosure.

(xxvii) Critical Accounting Policies. The section entitled “Critical Accounting
Policies” incorporated by reference in the Registration Statement and the
Prospectus accurately describes in all material respects (i) the accounting
policies that the Company believes are the most important in the portrayal of
the Company’s financial condition and results of operations and that require
management’s most difficult, subjective or complex judgments (“Critical
Accounting Policies”); (ii) the judgments and uncertainties affecting the
application of Critical Accounting Policies; and (iii) the likelihood that
materially different amounts would be reported under different conditions or
using different assumptions, and an explanation thereof.

(xxviii) S-3 Eligibility. (i) At the time of filing the Registration Statement,
the Company will meet the applicable requirements for use of Form S-3 under the
Securities Act, (ii) at the time of the most recent amendment thereto for the
purposes of complying with Section 10(a)(3) of the Securities Act (whether such
amendment was by post-effective amendment, incorporated report filed pursuant to
Section 13 or 15(d) of the Exchange Act or form of prospectus), the Company met
the then applicable requirements for use of Form S-3 under the Securities Act
and (iii) at the earliest time after the filing of the Registration Statement
that the Company makes a bona fide offer (within the meaning of Rule 164(h)(2)
under the Securities Act) of the Shares, the Company will not be an “ineligible
issuer” as defined in Rule 405 under the Securities Act.

(xxix) No Commissions. Neither the Company nor any of its Subsidiaries is a
party to any contract, agreement or understanding with any person (other than as
contemplated by this Agreement) that would give rise to a valid claim against
the Company or any of its Subsidiaries or the Agent for a brokerage commission,
finder’s fee or like payment in connection with the offer and sale of the
Shares.

(xxx) Deemed Representation. Any certificate signed by any officer of the
Company delivered to the Agent or to counsel for the Agent pursuant to or in
connection with this

 

9



--------------------------------------------------------------------------------

Agreement shall be deemed a representation and warranty by the Company to the
Agent as to the matters covered thereby as of the date or dates indicated in
such certificate.

(xxxi) Compliance with the Sarbanes-Oxley Act. There is and has been no failure
on the part of the Company or any of the Company’s directors or officers, in
their capacities as such, to comply in all material respects with the applicable
provisions of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith (the “Sarbanes-Oxley Act”), including
Section 402 related to loans and Sections 302 and 906 related to certifications.

(xxxii) FINRA Exemption. To enable the Agent to rely on Rule 5110(b)(7)(C)(i) of
FINRA, the Company represents that the Company (i) has a non-affiliate, public
common equity float of at least $100 million, (ii) an annual trading volume of
at least 3 million shares, (iii) has been subject to the Exchange Act reporting
requirements for a period of at least 36 months, and (iv) has filed in a timely
manner all reports required to be filed by the Exchange Act during the 12
calendar months and any portion of a month immediately preceding the filing of
the prospectus supplement for this offering.1

(xxxiii) Payment of Taxes. Subject to any permitted extensions, all United
States federal income tax returns of the Company and its Subsidiaries required
by law to be filed have been filed and all taxes shown by such returns or
otherwise assessed, which are due and payable, have been paid, except
assessments against which appeals have been or will be promptly taken and as to
which adequate reserves have been provided. No assessment in connection with the
United States federal income tax returns of the Company through the fiscal year
ended December 31, 2018 has been made against the Company. The Company and its
Subsidiaries have filed all other material tax returns that are required to have
been filed by them pursuant to applicable foreign, state, local or other law and
have paid all taxes due pursuant to such returns or pursuant to any assessment
received by the Company and its Subsidiaries, except for such taxes, if any, as
are being contested in good faith and as to which adequate reserves have been
provided. The charges, accruals and reserves on the books of the Company in
respect of any income tax liability for any years not finally determined are
adequate to meet any assessments or re-assessments for additional income tax for
any years not finally determined.

(xxxiv) Insurance. The Company and its Subsidiaries carry or are entitled to the
benefits of insurance, with insurers believed to be financially sound and
reputable, in such amounts and covering such risks as is generally maintained by
companies of established repute engaged in the same or similar business, and all
such insurance is in full force and effect. The Company has no reason to believe
that it or any Subsidiary will not be able (i) to renew its existing insurance
coverage as and when such policies expire, or (ii) to obtain comparable coverage
from similar institutions as may be necessary or appropriate to conduct its
business as now conducted and at a cost that would not result in a Material
Adverse Effect. Neither of the Company nor any Subsidiary has been denied any
insurance coverage which it has sought or for which it has applied.

(xxxv) Statistical and Market-Related Data. Any statistical and market-related
data included in the Registration Statement and the Prospectus and the
consolidated financial statements of the Company and its Subsidiaries included
or incorporated by reference in the Registration Statement and the Prospectus
are based on or derived from sources that the Company believes to be reliable
and accurate, and, where required, the Company has obtained the written consent
to the use of such data from such sources.

 

1 

To confirm at signing.

 

10



--------------------------------------------------------------------------------

(xxxvi) Accuracy of Certain Summaries and Statements. The statements set forth
or incorporated by reference, as applicable, in each of the Registration
Statement and the Prospectus under the captions “Description of Common Stock,”
and in the Company’s Annual Report on Form 10-K for the year ended December 31,
2018 under the captions “Legal Proceedings” and “Certain Relationships and
Related Transactions, and Director Independence,” insofar as they purport to
summarize the provisions of the laws and documents referred to therein, are
accurate summaries in all material respects.

(xxxvii) Absence of Settlement Agreements or Undertakings. Except as disclosed
in the Registration Statement and the Prospectus, the Company is not a party to
any material corporate integrity agreements, monitoring agreements, consent
decrees, settlement orders, or similar agreements with or imposed by any
governmental authority.

(xxxviii) Material Contracts. There are no material contracts or other documents
required to be described in the Registration Statement or Prospectus or filed as
exhibits to the Registration Statement that are not described and filed as
required. The statements made in the Registration Statement and Prospectus,
insofar as they purport to constitute summaries of the terms of the contracts
and other documents described and filed, constitute accurate summaries of the
terms of such contracts and documents in all material respects. Except as
disclosed in the Registration Statement and the Prospectus, neither the Company
nor any of its Subsidiaries has knowledge that any other party to any such
contract or other document has any intention not to render full performance as
contemplated by the terms thereof.

(xxxix) Foreign Corrupt Practices Act. Neither the Company nor, to the knowledge
of the Company, any director, officer, employee or other person acting on behalf
of the Company, is aware of or has taken any action, directly or indirectly,
that would result in a violation by such persons of the Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder (the
“FCPA”), including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA and the Company and, to the
knowledge of the Company, its affiliates have conducted their businesses in
compliance with the FCPA and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith.

(xl) Money Laundering Laws. The operations of the Company and its Subsidiaries
are and have been conducted at all times in material compliance with applicable
financial recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
Subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Company, threatened.

(xli) OFAC. Neither the Company nor any of its Subsidiaries nor, to the
knowledge of the Company, any director, officer, agent, employee or other person
acting on behalf of the Company or any of its Subsidiaries, is currently subject
to any U.S. sanctions administered by the Office of Foreign Assets Control of
the U.S. Treasury Department (“OFAC”); and the

 

11



--------------------------------------------------------------------------------

Company will not directly or indirectly use the proceeds of the offering, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other person or entity, for the purpose of financing
the activities of any person currently subject to any U.S. sanctions
administered by OFAC.

(xlii) ERISA Compliance. (i) Each “employee benefit plan” (within the meaning of
Section 3(3) of the Employee Retirement Security Act of 1974, as amended
(“ERISA”)) for which the Company or any member of its “Controlled Group”
(defined as any organization which is a member of a controlled group of
corporations within the meaning of Section 414 of the Internal Revenue Code of
1986, as amended (the “Code”)) would have any liability (each a “Plan”) has been
maintained in compliance in all material respects with its terms and with the
requirements of all applicable statutes, rules and regulations including ERISA
and the Code; (ii) no prohibited transaction, within the meaning of Section 406
of ERISA or Section 4975 of the Code, has occurred with respect to any Plan
excluding transactions effected pursuant to a statutory or administrative
exemption; (iii) with respect to each Plan subject to Title IV of ERISA (A) no
“reportable event” (within the meaning of Section 4043(c) of ERISA) has occurred
or is reasonably expected to occur that would result in a material loss to the
Company, (B) no “accumulated funding deficiency” (within the meaning of
Section 302 of ERISA or Section 412 of the Code), whether or not waived, has
occurred or is reasonably expected to occur, (C) the fair market value of the
assets under each Plan that is required to be funded exceeds the present value
of all benefits accrued under such Plan (determined based on those assumptions
used to fund such Plan), and (D) neither the Company or any member of its
Controlled Group has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA (other than contributions to the Plan or premiums to the
Pension Benefit Guaranty Corporation in the ordinary course and without default)
in respect of a Plan (including a “multiemployer plan”, within the meaning of
Section 4001(c)(3) of ERISA); and (iv) each Plan that is intended to be
qualified under Section 401(a) of the Code is so qualified and nothing has
occurred, to the Company’s knowledge, whether by action or by failure to act,
which would cause the loss of such qualification.

(xliii) Compliance with Labor Laws. To the Company’s knowledge, neither the
Company nor any Subsidiary is in violation of or has received written notice of
any violation with respect to any federal or state law relating to
discrimination in the hiring, promotion or pay of employees, nor any applicable
federal or state wage and hour laws, nor any state law precluding the denial of
credit due to the neighborhood in which a property is situated, the violation of
any of which could reasonably be expected to have a Material Adverse Effect.

(xliv) Offering Material. The Company has not distributed and prior to any
Settlement Date (as defined below), will not distribute any offering material in
connection with any Placement (as defined in Section 2(a)(i) below), other than
any preliminary prospectus, the Prospectus, and any Permitted Free Writing
Prospectus to which the Agent has consented.

(xlv) No Taxes or Fees Due Upon Issuance. No stamp, issue, registration,
documentary, transfer or other similar taxes and duties, including interest and
penalties, are payable on or in connection with the issuance and sale of the
Shares by the Company or the execution and delivery of this Agreement.

(xlvi) No Immunity. Neither the Company nor any Subsidiary, nor any of their
respective properties or assets has any immunity from the jurisdiction of any
court or from any legal process (whether through service or notice, attachment
to prior judgment, attachment in aid of execution or otherwise) under the laws
of any jurisdiction in which it is organized, headquartered or doing business.

 

12



--------------------------------------------------------------------------------

2. Purchase, Sale and Delivery of Shares.

(a) At-the-Market Sales. On the basis of the representations, warranties and
agreements herein contained, but subject to the terms and conditions herein set
forth, the Company agrees to issue and sell through the Agent as sales agent,
and the Agent agrees to use its commercially reasonable efforts to sell for and
on behalf of the Company, the Shares on the following terms and conditions;
provided, however, that any obligation of the Agent to use such commercially
reasonable efforts shall be subject to the continuing accuracy of the
representations and warranties of the Company herein, the performance by the
Company of its covenants and obligations hereunder and the continuing
satisfaction of the additional conditions specified in Section 4 of this
Agreement. The Company acknowledges and agrees that (i) there can be no
assurance that the Agent will be successful in selling Shares, and (ii) the
Agent will incur no liability or obligation to the Company or any other person
or entity if it does not sell Shares for any reason other than a failure by the
Agent to use its commercially reasonable efforts consistent with its normal
trading and sales practices to sell such Shares as required under this
Section 2.

(i) Each time that the Company wishes to issue and sell the Shares hereunder
(each, a “Placement”), it will notify the Agent by email notice (or other method
mutually agreed to in writing by the parties) (a “Placement Notice”) containing
the parameters in accordance with which it desires the Shares to be sold, which
shall at a minimum include the number of shares of Shares to be issued, the time
period during which sales are requested to be made, any limitation on the number
of Shares that may be sold in any one Trading Day (as defined below) and any
minimum price below which sales may not be made, a form of which containing such
minimum sales parameters necessary is attached hereto as Schedule 1. The
Placement Notice shall originate from any of the individuals from the Company
set forth on Schedule 2 (with a copy to each of the other individuals from the
Company listed on such schedule), and shall be addressed to each of the
individuals from the Agent set forth on Schedule 2, as such Schedule 2 may be
amended from time to time. The Placement Notice shall be effective upon receipt
by the Agent unless and until (i) in accordance with the notice requirements set
forth in Section 2(a)(iii) of this Agreement, the Agent declines to accept the
terms contained therein for any reason, in its sole discretion, (ii) the entire
amount of the Shares have been sold, (iii) the Company suspends or terminates
the Placement Notice in accordance with the notice requirements set forth in
Section 2(a)(iii) below, (iv) the Company issues a subsequent Placement Notice
with parameters superseding those on the earlier dated Placement Notice, or
(v) this Agreement has been terminated under the provisions of Section 7. The
amount of any commission or other compensation to be paid by the Company to the
Agent in connection with the sale of the Shares shall be calculated in
accordance with the terms set forth in Section 2(a)(v) below. It is expressly
acknowledged and agreed that neither the Company nor the Agent will have any
obligation whatsoever with respect to a Placement or any Shares unless and until
the Company delivers a Placement Notice to the Agent and the Agent does not
decline such Placement Notice pursuant to the terms set forth above, and then
only upon the terms specified therein and herein. In the event of a conflict
between the terms of this Agreement and the terms of the Placement Notice, the
terms of the Placement Notice will control. For the purposes hereof, “Trading
Day” means any day on which the Company’s Common Stock is purchased and sold on
the principal market on which the Common Stock is listed or quoted.

(ii) The Shares are to be sold by the Agent on a daily basis or otherwise as
shall be agreed to by the Company and the Agent on any day that is a trading day
for Nasdaq (other than a day on which Nasdaq is scheduled to close prior to its
regular weekday closing time). The gross sales price of the Shares sold under
this Section 2(a) shall be the market price for the Company’s Common Stock sold
by the Agent under this Section 2(a) at the time of such sale.

 

13



--------------------------------------------------------------------------------

(iii) Notwithstanding the foregoing, the Company may instruct the Agent by
telephone (confirmed promptly by email) not to sell the Shares if such sales
cannot be effected at or above the price designated by the Company in any such
instruction. Furthermore, the Company shall not authorize the issuance and sale
of, and the Agent shall not be obligated to use its commercially reasonable
efforts to sell, any Share at a price lower than the minimum price therefor
designated from time to time by the Company’s Board of Directors and notified to
the Agent in writing. In addition, the Company or the Agent may, upon notice to
the other party hereto by telephone (confirmed promptly by email), suspend the
offering of the Shares, whereupon the Agent shall so suspend the offering of
Shares until further notice is provided to the other party to the contrary;
provided, however, that such suspension or termination shall not affect or
impair the parties’ respective obligations with respect to the Shares sold
hereunder prior to the giving of such notice. Notwithstanding any other
provision of this Agreement, during any period in which the Company is in
possession of material non-public information, the Company and the Agent agree
that (i) no sale of Shares will take place, (ii) the Company shall not request
the sale of any Shares, and (iii) the Agent shall not be obligated to sell or
offer to sell any Shares.

(iv) Subject to the terms of the Placement Notice, the Agent may sell the Shares
by any method permitted by law deemed to be an “at the market offering” as
defined in Rule 415(a)(4) under the Securities Act, including sales made
directly on or through Nasdaq. Subject to the terms of any Placement Notice, the
Agent may also sell Shares in negotiated transactions at market prices
prevailing at the time of sale or at prices related to such prevailing market
prices and/or any other method permitted by law, subject to the prior written
consent of the Company.

(v) The compensation to the Agent for sales of the Shares, as an agent of the
Company, shall be up to 3.0% of the gross sales price of the Shares sold
pursuant to this Section 2(a), payable in cash (the “Sales Commission”);
provided that the combined Sales Commission and reimbursement of the Agent for
the out-of-pocket reasonable and documented fees and disbursements of the
Agent’s counsel pursuant to Section 3(g), shall not exceed 8.0% of the gross
sales price of the Shares. The remaining proceeds, after further deduction for
any transaction fees imposed by any governmental or self-regulatory organization
in respect of such sales, and reimbursement of expenses that the Agent may be
entitled to pursuant to Section 3(g), shall constitute the net proceeds to the
Company for such Shares (the “Net Proceeds”).

(vi) The Agent will provide written confirmation to the Company (including by
email correspondence to each of the individuals of the Company set forth on
Schedule 2), no later than the opening of the Trading Day immediately following
the Trading Day on which it has made sales of Shares hereunder, setting forth
the number of Shares sold on such day, the volume-weighted average price of the
Shares sold, the Net Proceeds payable to the Company and the compensation
payable by the Company to the Agent with respect to such sales.

(vii) All Shares sold pursuant to this Section 2(a) will be delivered by the
Company to the Agent for the account of the Agent, against payment of the Net
Proceeds therefor, by wire transfer of same-day funds payable to the order of
the Company at the offices of Piper Jaffray & Co., U.S. Bancorp Center, 800
Nicollet Mall, Minneapolis, Minnesota, or such other location as may be mutually
acceptable, at 9:00 a.m. Central Time on the third full business day following
the date on which such Shares are sold, or at such other time and date as the
Agent and the Company determine pursuant to Rule 15c6-1(a) under the Exchange
Act, each such time and date of delivery being herein referred to as a
“Settlement Date.” If the Agent so elects, delivery of the Shares may be made by
credit through full fast transfer to an account or accounts at The Depository
Trust Company designated by the Agent. On each Settlement Date, the Agent will
deliver the Net Proceeds in same day funds to an account designated by the
Company on, or prior to, such Settlement Date. The Company agrees

 

14



--------------------------------------------------------------------------------

that if the Company, or its transfer agent (if applicable), defaults in its
obligation to timely deliver duly authorized Shares on a Settlement Date, the
Company agrees that in addition to and in no way limiting the rights and
obligations set forth in Section 5 hereto, it will (i) hold the Agent harmless
against any loss, claim, damage, or expense (including reasonable legal fees and
expenses), as incurred, arising out of or in connection with such default by the
Company, (ii) reimburse the Agent for any losses incurred by the Agent
attributable, directly or indirectly, to such default and (iii) pay to the Agent
any commission or other compensation to which the Agent would otherwise have
been entitled absent such default.

(b) Maximum Amount. Under no circumstances shall the aggregate number or
aggregate value of the Shares sold pursuant to this Agreement exceed: (i) the
aggregate number and aggregate dollar amount of shares of Common Stock available
for issuance under the currently effective Registration Statement, (ii) the
aggregate number of authorized but unissued shares of Common Stock that are
available for issuance under the Company’s certificate of incorporation or
certificate of designation, (iii) the aggregate dollar amount of shares of
Common Stock permitted to be sold under the Company’s effective Registration
Statement (including any limit set forth in General Instruction I.B.6 thereof,
if applicable) or (iv) the aggregate number of aggregate dollar amount of shares
of Common Stock for which the Company has filed any Prospectus Supplement in
connection with the Shares (the lesser of (i), (ii), (iii) and (iv) (the
“Maximum Amount”).

(c) No Association or Partnership. Nothing herein contained shall constitute the
Agent as an unincorporated association or partner with the Company.

(d) Duration. Under no circumstances shall any Shares be sold pursuant to this
Agreement after the date which is three years after the Registration Statement
is first declared effective by the Commission.

(e) Market Transactions by Agent. The Company acknowledges and agrees that the
Agent has informed the Company that the Agent may, to the extent permitted under
the Securities Act, the Exchange Act and this Agreement, purchase and sell
shares of Common Stock for its own account while this Agreement is in effect,
provided, that (i) no sale for its own account shall take place while a
Placement Notice is in effect (except to the extent the Agent may engage in
sales of Shares purchased or deemed purchased from the Company as a “riskless
principal” or in a similar capacity) and (ii) the Company shall not be deemed to
have authorized or consented to any such purchases or sales by the Agent. The
Company consents to the Agent trading in the Common Stock for the account of any
of its clients at the same time as sales of the Shares occur pursuant to this
Agreement.

3. Covenants of the Company. The Company covenants and agrees with the Agent as
follows:

(a) Amendments to Registration Statement and Prospectus. After the date of this
Agreement and during any period in which a Prospectus relating to any Shares is
required to be delivered by the Agent under the Securities Act (including in
circumstances where such requirement may be satisfied pursuant to Rule 172 under
the Securities Act), the Company agrees that it will: (i) notify the Agent
promptly of the time when any subsequent amendment to the Registration
Statement, other than documents incorporated by reference or amendments not
related to the Shares, has been filed with the Commission and/or has become
effective or any subsequent supplement to the Prospectus related to the Shares
has been filed and of any request by the Commission for any amendment or
supplement to the Registration Statement (insofar as it relates to the
transactions contemplated hereby) or Prospectus or for additional information;
(ii) prepare and file with the Commission, promptly upon the Agent’s request,
any amendments or supplements to the Registration Statement or Prospectus that,
in the Agent’s reasonable opinion, may be necessary or advisable in connection
with the sale of the Shares by the Agent (provided, however, that the

 

15



--------------------------------------------------------------------------------

failure of the Agent to make such request shall not relieve the Company of any
obligation or liability hereunder, or affect the Agent’s right to rely on the
representations and warranties made by the Company in this Agreement); (iii) not
file any amendment or supplement to the Registration Statement or Prospectus,
other than documents incorporated by reference, relating to the Shares or a
security convertible into the Shares unless a copy thereof has been submitted to
the Agent within a reasonable period of time before the filing and the Agent has
not reasonably objected thereto (provided, however, that (A) the failure of the
Agent to make such objection shall not relieve the Company of any obligation or
liability hereunder, or affect the Agent’s right to rely on the representations
and warranties made by the Company in this Agreement), (B) the Company has no
obligation to provide the Agent any advance copy of such filing or to provide
the Agent an opportunity to object to such filing if the filing does not name
the Agent or does not relate to a Placement or other transaction contemplated
hereunder, and (C) the only remedy that the Agent shall have with respect to the
failure by the Company to provide the Agent with such copy or the filing of such
amendment or supplement despite the Agent’s objection shall be to notify the
Company of the Agent’s intention to cease making sales and to promptly cease
making such sales under this Agreement); (iv) furnish to the Agent at the time
of filing thereof a copy of any document that upon filing is deemed to be
incorporated by reference into the Registration Statement or Prospectus, except
for those documents available via EDGAR; and (v) cause each amendment or
supplement to the Prospectus, other than documents incorporated by reference, to
be filed with the Commission as required pursuant to the applicable paragraph of
Rule 424(b) of the Securities Act.

(b) Stop Order. The Company will advise the Agent, promptly after it receives
notice or obtains knowledge thereof, of the issuance or threatened issuance by
the Commission of any stop order suspending the effectiveness of the
Registration Statement, of the suspension of the qualification of the Shares for
offering or sale in any jurisdiction, or of the initiation or threatening of any
proceeding for any such purpose, and it will promptly use its commercially
reasonable efforts to prevent the issuance of any stop order or to obtain its
withdrawal if such a stop order should be issued.

(c) Continuing Amendments. During any period in which a Prospectus relating to
the Shares is required to be delivered by the Agent under the Securities Act
with respect to any Placement or pending sale of the Shares, (including in
circumstances where such requirement may be satisfied pursuant to Rule 172 under
the Securities Act), the Company will comply with all requirements imposed upon
it by the Securities Act, as from time to time in force, and to file on or
before their respective due dates all reports (taking into account any
extensions available under the Exchange Act) and any definitive proxy or
information statements required to be filed by the Company with the Commission
pursuant to Sections 13(a), 13(c), 14, 15(d) or any other provision of or under
the Exchange Act. If during such period any event occurs as a result of which
the Prospectus as then amended or supplemented would include an untrue statement
of a material fact or omit to state a material fact necessary to make the
statements therein, in the light of the circumstances then existing, not
misleading, or if during such period it is necessary to amend or supplement the
Registration Statement or Prospectus to comply with the Securities Act, the
Company will promptly notify the Agent to suspend the offering of Shares during
such period and the Company will promptly amend or supplement the Registration
Statement or Prospectus (at the expense of the Company) so as to correct such
statement or omission or effect such compliance.

(d) Qualification of the Shares. The Company shall take or cause to be taken all
necessary action to qualify the Shares for sale under the securities laws of
such jurisdictions as the Agent reasonably designates and to continue such
qualifications in effect so long as required for the distribution of the Shares,
except that the Company shall not be required in connection therewith to qualify
as a foreign corporation or to execute a general consent to service of process
in any state. The Company shall promptly advise the Agent of the receipt by the
Company of any notification with respect to the suspension of the qualification
of the Shares for offer or sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose.

 

16



--------------------------------------------------------------------------------

(e) Copies of Registration Statement and Prospectus. The Company will furnish to
the Agent and counsel for the Agent copies of the Registration Statement (which
will include three complete manually signed copies of the Registration Statement
and all consents and exhibits filed therewith), the Prospectus and all
amendments and supplements to such documents, in each case as soon as available
and in such quantities as the Agent may from time to time reasonably request.

(f) Section 11(a). The Company will make generally available to its security
holders as soon as practicable an earnings statement (which need not be audited)
covering a 12-month period that shall satisfy the provisions of Section 11(a) of
the Securities Act and Rule 158 promulgated thereunder.

(g) Expenses. The Company, whether or not the transactions contemplated
hereunder are consummated or this Agreement is terminated, will pay or cause to
be paid (i) all expenses (including stock or transfer taxes and stamp or similar
duties allocated to the respective transferees) incurred in connection with the
registration, issue, sale and delivery of the Shares, (ii) all expenses and fees
(including, without limitation, fees and expenses of the Company’s accountants
and counsel) in connection with the preparation, printing, filing, delivery, and
shipping of the Registration Statement (including the financial statements
therein and all amendments, schedules, and exhibits thereto), the Shares, the
Prospectus and any amendment thereof or supplement thereto, and the producing,
word-processing, printing, delivery, and shipping of this Agreement and other
underwriting documents or closing documents, including Blue Sky Memoranda
(covering the states and other applicable jurisdictions) and including the cost
to furnish copies of each thereof to the Agent, (iii) all filing fees, (iv) the
reasonable and documented fees and disbursements of the Agent’s counsel incurred
in connection with the qualification of the Shares for offering and sale by the
Agent or by dealers under the securities or blue sky laws of the states and
other jurisdictions which the Agent shall designate, (v) the fees and expenses
of any transfer agent or registrar, (vi) the filing fees and reasonable and
documented fees and disbursements of the Agent’s counsel incident to any
required review and approval by FINRA of the terms of the sale of the Shares,
(vii) listing fees, if any, (viii) the cost and expenses of the Company relating
to investor presentations or any “roadshow” undertaken in connection with
marketing of the Shares, and (ix) all other reasonable and documented costs and
expenses incident to the performance of its obligations hereunder that are not
otherwise specifically provided for herein. In addition to (iv) and (vi) above,
the Company shall reimburse the Agent for its reasonable and documented out of
pocket fees and disbursements of the Agent’s counsel actually incurred in an
amount which, taken together with the fees and disbursements of the Agent’s
counsel, is not to exceed $50,000.

(h) Use of Proceeds. The Company will apply the net proceeds from the sale of
the Shares in the manner the Prospectus.

(i) Restrictions on Future Sales. During the term of this Agreement, the Company
will not, offer for sale, sell, contract to sell, pledge, grant any option for
the sale of, enter into any transaction which is designed to, or might
reasonably be expected to, result in the disposition of Common Stock (whether by
actual disposition or effective economic disposition due to cash settlement or
otherwise) by the Company or any affiliate, or otherwise issue or dispose of,
directly or indirectly (or publicly disclose the intention to make any such
offer, sale, pledge, grant, issuance or other disposition), any Common Stock or
any securities convertible into or exchangeable for, or any options or rights to
purchase or acquire, Common Stock, or permit the registration under the
Securities Act of any Common Stock, such securities, options or rights, without
giving the Agent at least three (3) business days’ prior written notice
specifying the nature of the proposed sale and the date of such proposed sale,
so as to permit the Agent to suspend activity under this Agreement for such
period of time as requested by the Company, except for: (i) the registration of
the Shares and the sales through the Agent pursuant to this Agreement,
(ii) sales of shares through any dividend reinvestment and stock purchase plan
of the Company, (iii) sales of shares of restricted stock, restricted stock
units and options granted pursuant to employee benefit plans existing as of the
date hereof, and the Common Stock issuable

 

17



--------------------------------------------------------------------------------

upon the exercise of such outstanding options or vesting of such restricted
stock units, and (iv) the issuance of shares pursuant to the exercise of
warrants.

(j) No Stabilization or Manipulation. The Company has not taken and will not
take, directly or indirectly, any action designed to, or which might reasonably
be expected to cause or result in, or which constitutes: (i) the stabilization
or manipulation of the price of the Common Stock or any other security of the
Company to facilitate the sale or resale of the Shares, (ii) a violation of
Regulation M. The Company shall notify the Agent of any violation of Regulation
M by the Company or any of its Subsidiaries or any of their respective officers
or directors promptly after the Company has received notice or obtained
knowledge of any such violation. The Company shall not invest in futures
contracts, options on futures contracts or options on commodities, unless the
Company is exempt from the registration requirements of the Commodity Exchange
Act, as amended (the “Commodity Act”), or otherwise complies with the Commodity
Act. The Company will not engage in any activities bearing on the Commodity Act,
unless such activities are exempt from the Commodity Act or otherwise comply
with the Commodity Act.

(k) No Other Broker. The Company will not incur any liability for any finder’s
or broker’s fee or agent’s commission in connection with the execution and
delivery of this Agreement, or the consummation of the transactions contemplated
hereby.

(l) Timely Securities Act and Exchange Act Reports. During any prospectus
delivery period, the Company will use its commercially reasonable efforts to
file on a timely basis with the Commission such periodic and special reports as
required by the Securities Act and the Exchange Act.

(m) Internal Controls. The Company and its Subsidiaries will maintain such
controls and other procedures, including without limitation, those required by
Sections 302 and 906 of the Sarbanes-Oxley Act and the applicable regulations
thereunder, that are designed to ensure that information required to be
disclosed by the Company in the reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported within the time
periods specified in the Commission’s rules and forms, including without
limitation, controls and procedures designed to ensure that information required
to be disclosed by the Company in the reports that it files or submits under the
Exchange Act is accumulated and communicated to the Company’s management,
including its principal executive officer and its principal financial officer,
or persons performing similar functions, as appropriate to allow timely
decisions regarding required disclosure, to ensure that material information
relating to Company, including its Subsidiaries, is made known to them by others
within those entities.

(n) Permitted Free Writing Prospectus. The Company represents and agrees that,
unless it obtains the prior written consent of the Agent, and the Agent
severally represents and agrees that, unless it obtains the prior written
consent of the Company, it has not made and will not make any offer relating to
the Shares that would constitute an “issuer free writing prospectus,” as defined
in Rule 433 under the Securities Act, or that would otherwise constitute a “free
writing prospectus,” as defined in Rule 405 under the Securities Act, required
to be filed with the Commission. Any such free writing prospectus consented to
by the Company and the Agent is hereinafter referred to as a “Permitted Free
Writing Prospectus.” The Company represents that it has treated or agrees that
it will treat each Permitted Free Writing Prospectus as an “issuer free writing
prospectus,” as defined in Rule 433, and has complied and will comply with the
requirements of Rule 433 applicable to any Permitted Free Writing Prospectus,
including timely Commission filing where required, legending and record keeping.

(o) Representation Date and Opinions of Counsel. Prior to the date of the first
Placement Notice, and thereafter during the term of this Agreement, each time
the Company (A) files an amendment to the Registration Statement or Prospectus
(other than relating solely to the offering of securities other than the
Shares), (B) files an annual report on Form 10-K under the Exchange Act or files

 

18



--------------------------------------------------------------------------------

its quarterly reports on Form 10-Q under the Exchange Act; and (C) files a
report on Form 8-K containing amended financial statements (other than an
earnings release) under the Exchange Act, (each of the dates in (A), (B) and
(C) are referred to herein as a “Representation Date”), the Company shall cause:

(i) DLA Piper LLP (US), counsel for the Company, to furnish to the Agent the
opinion and negative assurance letter of such counsel, dated as of such date and
addressed to the Agent, in form and substance reasonably satisfactory to the
Agent; provided however, only a negative assurance letter of such counsel shall
be required for each subsequent Representation Date.

(ii) Foley & Lardner LLP, intellectual property and patent counsel for the
Company, to furnish to the Agent the opinion of such counsel, dated as of such
date and addressed to the Agent, in form and substance reasonably satisfactory
to the Agent; provided however, the opinion of counsel shall only be required
for the first Settlement Date.

Notwithstanding the foregoing, the requirement to provide counsel opinions under
this Section 3(o) shall be waived for any Representation Date occurring at a
time at which no Placement Notice is pending, which waiver shall continue until
the date the Company delivers a Placement Notice to the Agent. Notwithstanding
the foregoing, if the Company subsequently decides to sell Shares following a
Representation Date when the Company relied on such waiver and did not provide
the Agent with opinions under this Section 3(o), then before the Agent sells any
Shares pursuant to Section 2(a), the Company shall cause the opinions (including
the opinion pursuant to Section 3(o) if not delivered on the date of the prior
Form 10-K), comfort letter, certificates and documents that would be delivered
on a Representation Date to be delivered.

(p) Representation Date and Comfort Letter. Prior to the date of the first
Placement Notice and thereafter during the term of this Agreement, on each
Representation Date to which a waiver does not apply, the Company shall cause
KPMG LLP, or other independent accountants reasonably satisfactory to the Agent
(the “Accountants”), to deliver to the Agent a letter, dated as of such date and
addressed to the Agent, confirming that they are independent public accountants
within the meaning of the Securities Act and are in compliance with the
applicable requirements relating to the qualifications of accountants under
Rule 2-01 of Regulation S-X of the Commission, and stating the conclusions and
findings of said firm with respect to the financial information and other
matters covered by its letter in form and substance reasonably satisfactory to
the Agent of the same tenor as the first such letter received hereunder.

(q) Representation Date and Representation Certificate. Prior to the date of the
First Placement Notice and thereafter during the term of this Agreement, on each
Representation Date to which a waiver does not apply, the Company shall furnish
to the Agent a certificate (the “Representation Certificate”), substantially in
the form of Schedule 3 hereto and dated as of such date, addressed to the Agent
and signed by the chief executive officer or by the chief financial officer of
the Company.

(r) Regulatory Affairs Certificate. Prior to the date of the First Placement
Notice and thereafter during the term of this Agreement, on each Representation
Date to which a waiver does not apply, the Company shall furnish to the Agent a
certificate, in form and substance reasonably satisfactory to the Agent, from
the general counsel and the director of regulatory affairs for the Company with
respect to regulatory matters, in their respective capacities as employees of
the Company.

(s) Disclosure of Shares Sold. The Company shall disclose in its quarterly
reports on Form 10-Q and in its annual report on Form 10-K the number of the
Shares sold through the Agent under this Agreement, the net proceeds to the
Company and the compensation paid by the Company with respect to sales of the
Shares pursuant to this Agreement during the relevant quarter.

(t) Continued Listing of Shares. The Company shall use its commercially
reasonable efforts to maintain the listing of the Common Stock on Nasdaq.

 

19



--------------------------------------------------------------------------------

(u) Notice of Changes. At any time during the term of this Agreement, as
supplemented from time to time, the Company shall advise the Agent immediately
after it shall have received notice or obtain knowledge thereof, of any
information or fact that would alter or affect any opinion, certificate, letter
and other document provided to the Agent pursuant to this Section 3.

(v) Maximum Amount. The Company will not instruct the Agent to sell or otherwise
attempt to sell Shares pursuant to this Agreement in excess of the Maximum
Amount.

4. Conditions of Agent’s Obligations. The obligations of the Agent hereunder are
subject to (i) the accuracy, as of the date of this Agreement, each
Representation Date, each Notice Date, each Applicable Time, and each Settlement
Date (in each case, as if made at such date) of and compliance with all
representations, warranties and agreements of the Company contained herein,
(ii) the performance by the Company of its obligations hereunder and (iii) the
following additional conditions:

(a) Continuing Amendments; No Stop Order. If filing of the Prospectus, or any
amendment or supplement thereto, or any Permitted Free Writing Prospectus, is
required under the Securities Act, the Company shall have filed the Prospectus
(or such amendment or supplement) or such Permitted Free Writing Prospectus with
the Commission in the manner and within the time period so required (without
reliance on Rule 424(b)(8) or Rule 164(b) under the Securities Act); the
Registration Statement shall be effective; no stop order suspending the
effectiveness of the Registration Statement or any part thereof, any
Registration Statement filed pursuant to Rule 462(b) under the Securities Act,
or any amendment thereof, nor suspending or preventing the use of the Prospectus
shall have been issued; no proceedings for the issuance of such an order shall
have been initiated or threatened; and any request of the Commission for
additional information (to be included in the Registration Statement, the
Prospectus or otherwise) shall have been complied with to the Agent’s
satisfaction.

(b) Absence of Certain Events. None of the following events shall have occurred
and be continuing: (i) receipt by the Company or any of its Subsidiaries of any
request for additional information from the Commission or any other federal or
state governmental authority during the period of effectiveness of the
Registration Statement, the response to which would require any post-effective
amendments or supplements to the Registration Statement or the Prospectus;
(ii) the issuance by the Commission or any other federal or state governmental
authority of any stop order suspending the effectiveness of the Registration
Statement or the initiation of any proceedings for that purpose; (iii) receipt
by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Shares for sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose; (iv) the occurrence of any event that makes any material statement made
in the Registration Statement or the Prospectus or any material document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires the making of any changes in the Registration
Statement, related Prospectus or such documents so that, in the case of the
Registration Statement, it will not contain any materially untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading and, that in the case
of the Prospectus, it will not contain any materially untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading

(c) No Material Misstatement or Omission. The Agent shall not have advised the
Company that the Registration Statement or any the Prospectus, contains an
untrue statement of fact which, in the Agent’s opinion, is material, or omits to
state a fact which, in the Agent’s opinion, is material and is required to be
stated therein or necessary to make the statements therein not misleading.

 

20



--------------------------------------------------------------------------------

(d) No Adverse Changes. Except as contemplated in the Prospectus, subsequent to
the respective dates as of which information is given in the Prospectus, neither
the Company nor any of its Subsidiaries shall have incurred any material
liabilities or obligations, direct or contingent, or entered into any material
transactions, or declared or paid any dividends or made any distribution of any
kind with respect to its capital stock; and there shall not have been any change
in the capital stock (other than a change in the number of outstanding shares of
Common Stock due to the issuance of shares of Common Stock upon the exercise of
outstanding options or warrants), or any material change in the short-term or
long-term debt of the Company, or any issuance of options, warrants, convertible
securities or other rights to purchase the capital stock of the Company or any
of its Subsidiaries, or any development involving a prospective Material Adverse
Effect (whether or not arising in the ordinary course of business), or any loss
by strike, fire, flood, earthquake, accident or other calamity, whether or not
covered by insurance, incurred by the Company or any Subsidiary, the effect of
which, in any such case described above, in the Agent’s judgment, makes it
impractical or inadvisable to offer or deliver the Shares on the terms and in
the manner contemplated in the Prospectus.

(e) No Rating Downgrade. On or after the Applicable Time, (i) no downgrading
shall have occurred in the rating accorded any of the Company’s securities by
any “nationally recognized statistical organization,” as that term is defined by
the Commission for purposes of Rule 436(g)(2) under the Securities Act, and
(ii) no such organization shall have publicly announced that it has under
surveillance or review, with possible negative implications, its rating of any
of the Company’s securities.

(f) Compliance with Certain Obligations. The Company shall have performed each
of its obligations under Section 3(o) – 3(r).

(g) Opinion of Agent Counsel. On each Representation Date to which a waiver does
not apply, there shall have been furnished to the Agent the opinion and negative
assurance letter of Latham & Watkins LLP, counsel for the Agent, dated as of
such Representation Date and addressed to the Agent, in a form reasonably
satisfactory to the Agent, and such counsel shall have received such papers and
information as they request to enable them to pass upon such matters; provided
however, the opinion of Latham & Watkins LLP shall only be required prior to the
first Placement Notice, and thereafter, only a negative assurance letter of such
counsel shall be required for each subsequent Representation Date.

(h) Representation Certificate. On or prior to the first Placement Notice, the
Agent shall have received the Representation Certificate in form and substance
reasonably satisfactory to the Agent and its counsel.

(i) No Objection by FINRA. FINRA shall have raised no objection to the fairness
and reasonableness of the underwriting terms and arrangements.

(j) Timely Filing of Prospectus and Prospectus Supplement. All filings with the
Commission required by Rule 424 under the Securities Act to have been filed by
the Settlement Date, as the case may be, shall have been made within the
applicable time period prescribed for such filing by Rule 424 under the
Securities Act.

(k) Additional Documents and Certificates. The Company shall have furnished to
the Agent and the Agent’s counsel such additional documents, certificates and
evidence as they may have reasonably requested.

All opinions, certificates, letters and other documents described in this
Section 4 will be in compliance with the provisions hereof only if they are
reasonably satisfactory in form and substance to the Agent and the Agent’s
counsel. The Company will furnish the Agent with such conformed copies of such
opinions, certificates, letters and other documents as the Agent shall
reasonably request.

 

21



--------------------------------------------------------------------------------

5. Indemnification and Contribution.

(a) Company Indemnification. The Company agrees to indemnify and hold harmless
the Agent, its affiliates, directors, officers and employees, and each person,
if any, who controls the Agent within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act against any losses, claims,
damages or liabilities, joint or several, to which the Agent may become subject,
under the Securities Act or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of the
Company, which shall not be unreasonably withheld, conditioned or delayed),
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon, in whole or in part:

(i) an untrue statement or alleged untrue statement of a material fact contained
in the Registration Statement, including the Rule 430B Information (as defined
below) and at any subsequent time pursuant to Rules 430A and 430B promulgated
under the Securities Act, and any other information deemed to be part of the
Registration Statement at the time of effectiveness, and at any subsequent time
pursuant to the Securities Act or the Exchange Act, and the Prospectus, or any
amendment or supplement thereto (including any documents filed under the
Exchange Act and deemed to be incorporated by reference into the Prospectus),
any Permitted Free Writing Prospectus, or any roadshow as defined in Rule 433(h)
under the Securities Act (a “road show”), or an omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading,

(ii) any inaccuracy in the representations and warranties of the Company
contained herein;

(iii) any investigation or proceeding by any governmental authority, commenced
or threatened (whether or not the Agent is a target of or party to such
investigation or proceeding);

(iv) any failure of the Company to perform its respective obligations hereunder
or under law;

and will reimburse the Agent for any legal or other expenses reasonably incurred
by it in connection with investigating or defending against such loss, claim,
damage, liability or action; provided, however, that the Company shall not be
liable in any such case of (i) through (iv) to the extent that any such loss,
claim, damage, liability or action arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission made in
the Registration Statement, the Prospectus, or any such amendment or supplement,
in reliance upon and in conformity with written information furnished to the
Company by the Agent specifically for use in the preparation thereof. “Rule 430B
Information,” as used herein, means information with respect to the Shares and
the offering thereof permitted to be omitted from the Registration Statement
when it becomes effective pursuant to Rule 430B.

In addition to its other obligations under this Section 5(a), the Company agrees
that, as an interim measure during the pendency of any claim, action,
investigation, inquiry or other proceeding arising out of or based upon any
statement or omission, or any alleged statement or omission, described in this
Section 5(a), it will reimburse the Agent on a monthly basis for all reasonable
and documented legal fees or other expenses incurred in connection with
investigating or defending any such claim, action, investigation, inquiry or
other proceeding, notwithstanding the absence of a judicial determination as to
the propriety and enforceability of the Company’s obligation to reimburse the
Agent for such expenses and the possibility that such payments might later be
held to have been improper by a court of competent jurisdiction. Any such
interim reimbursement payments which are not made to the Agent within 30 days of
a request for

 

22



--------------------------------------------------------------------------------

reimbursement shall bear interest at the WSJ Prime Rate (as published from time
to time by the Wall Street Journal).

(b) Agent Indemnification. The Agent will indemnify and hold harmless the
Company against any losses, claims, damages or liabilities to which the Company
may become subject, under the Securities Act or otherwise (including in
settlement of any litigation, if such settlement is effected with the written
consent of the Agent), but only insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement, the Prospectus, any amendment or supplement thereto, or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein not misleading, in each case to the extent, but only to the
extent, that such untrue statement or alleged untrue statement or omission or
alleged omission was made in conformity with written information furnished to
the Company by the Agent specifically for use in the preparation thereof, it
being understood and agreed that the only information furnished by the Agent for
use in the Registration Statement or the Prospectus consists of the statements
set forth in the sixth paragraph and the first sentence of the seventh paragraph
under the caption “Plan of Distribution” in the Prospectus, and will reimburse
the Company for any legal or other expenses reasonably incurred by the Company
in connection with investigating or defending against any such loss, claim,
damage, liability or action.

(c) Notice and Procedures. Promptly after receipt by an indemnified party under
subsection (a) or (b) above of notice of the commencement of any action, such
indemnified party shall, if a claim in respect thereof is to be made against the
indemnifying party under such subsection, notify the indemnifying party in
writing of the commencement thereof; but the omission so to notify the
indemnifying party shall not relieve the indemnifying party from any liability
that it may have to any indemnified party except to the extent such indemnifying
party has been materially prejudiced by such failure. In case any such action
shall be brought against any indemnified party, and it shall notify the
indemnifying party of the commencement thereof, the indemnifying party shall be
entitled to participate in, and, to the extent that it shall wish, jointly with
any other indemnifying party similarly notified, to assume the defense thereof,
with counsel reasonably satisfactory to such indemnified party, and after notice
from the indemnifying party to such indemnified party of the indemnifying
party’s election so to assume the defense thereof, the indemnifying party shall
not be liable to such indemnified party under such subsection for any legal or
other expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation; provided,
however, that if, in the sole judgment of the Agent, it is advisable for the
Agent to be represented by separate counsel, the Agent shall have the right to
employ a single counsel to represent the Agent, in which event the reasonable
fees and expenses of such separate counsel shall be borne by the indemnifying
party or parties and reimbursed to the Agent as incurred (in accordance with the
provisions of the second paragraph in subsection (a) above).

The indemnifying party under this Section 5 shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
indemnifying party agrees to indemnify the indemnified party against any loss,
claim, damage, liability or expense by reason of such settlement or judgment.
Notwithstanding the foregoing sentence, if at any time an indemnified party
shall have requested an indemnifying party to reimburse the indemnified party
for fees and expenses of counsel as contemplated by this Section 5, the
indemnifying party agrees that it shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by such indemnifying party of the
aforesaid request, (ii) such indemnifying party shall have received notice of
the terms of such settlement at least 30 days prior to such settlement being
entered into, and (iii) such indemnifying party shall not have reimbursed the
indemnified party in accordance with such request prior to the date of such
settlement. No indemnifying party shall, without the prior written consent of
the indemnified party, effect any settlement, compromise or consent to the entry
of judgment in any pending or threatened action, suit

 

23



--------------------------------------------------------------------------------

or proceeding in respect of which any indemnified party is or could have been a
party and indemnity was or could have been sought hereunder by such indemnified
party, unless such settlement, compromise or consent (a) includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such action, suit or proceeding and (b) does not
include a statement as to or an admission of fault, culpability or a failure to
act by or on behalf of any indemnified party.

(d) Contribution; Limitations on Liability; Non-Exclusive Remedy. If the
indemnification provided for in this Section 5 is unavailable or insufficient to
hold harmless an indemnified party under subsection (a) or (b) above, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of the losses, claims, damages or liabilities
referred to in subsection (a) or (b) above, (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company on the one
hand and the Agent on the other from the offering of the Shares, or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Company on
the one hand and the Agent on the other in connection with the statements or
omissions that resulted in such losses, claims, damages or liabilities, as well
as any other relevant equitable considerations. The relative benefits received
by the Company on the one hand and the Agent on the other shall be deemed to be
in the same proportion as the total net proceeds from the offering (before
deducting expenses) received by the Company bear to the total commissions
received by the Agent (before deducting expenses) from the sale of the Shares.
The relative fault shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or the Agent, the intent of the parties and their
relative knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission. The Company and the Agent agree that it would
not be just and equitable if contributions pursuant to this subsection (d) were
to be determined by pro rata allocation or by any other method of allocation
which does not take account of the equitable considerations referred to in this
subsection (d). The amount paid or payable by an indemnified party as a result
of the losses, claims, damages or liabilities referred to in this subsection (d)
shall be deemed to include any legal or other expenses reasonably incurred by
such indemnified party in connection with investigating or defending against any
action or claim which is the subject of this subsection (d). Notwithstanding the
provisions of this subsection (d), the Agent shall not be required to contribute
any amount in excess of the commissions received by it under this Agreement. No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.

6. Representations and Agreements to Survive Delivery. All representations,
warranties, and agreements of the Company herein or in certificates delivered
pursuant hereto, including but not limited to the agreements of the Agent and
the Company contained in Section 5 hereof, shall remain operative and in full
force and effect regardless of any investigation made by or on behalf of the
Agent or any controlling person thereof, or the Company or any of its officers,
directors, or controlling persons, and shall survive delivery of, and payment
for, the Shares to and by the Agent hereunder.

7. Termination of this Agreement.

(a) The Company shall have the right, by giving written notice as hereinafter
specified, to terminate the provisions of this Agreement relating to the
solicitation of offers to purchase the Shares in its sole discretion at any
time. Any such termination shall be without liability of any party to any other
party except that (i) with respect to any pending sale, through the Agent for
the Company, the obligations of the Company, including in respect of
compensation of the Agent, shall remain in full force and effect notwithstanding
the termination and (ii) the provisions of Section 3(g), Section 5 and Section 6
of this Agreement shall remain in full force and effect notwithstanding such
termination.

 

24



--------------------------------------------------------------------------------

(b) The Agent shall have the right, by giving written notice as hereinafter
specified, to terminate the provisions of this Agreement relating to the
solicitation of offers to purchase the Shares in its sole discretion at any
time. Any such termination shall be without liability of any party to any other
party except that the provisions of Section 3(g), Section 5 and Section 6 of
this Agreement shall remain in full force and effect notwithstanding such
termination.

(c) Unless earlier terminated pursuant to this Section 7, this Agreement shall
automatically terminate upon the issuance and sale of all of the Shares through
the Agent on the terms and subject to the conditions set forth herein, except
that the provisions of Section 3(g), Section 5 and Section 6 of this Agreement
shall remain in full force and effect notwithstanding such termination.

(d) This Agreement shall remain in full force and effect unless terminated
pursuant to Sections 7(a), (b) or (c) above or otherwise by mutual agreement of
the parties; provided that any such termination by mutual agreement shall in all
cases be deemed to provide that Section 3(g), Section 5 and Section 6 shall
remain in full force and effect.

(e) Any termination of this Agreement shall be effective on the date specified
in such notice of termination; provided that such termination shall not be
effective until the close of business on the date of receipt of such notice by
the Agent or the Company, as the case may be. If such termination shall occur
prior to the Settlement Date for any sale of the Shares, such sale shall settle
in accordance with the provisions of Section 2(a)(vii) of this Agreement.

8. Default by the Company. If the Company shall fail at any Settlement Date to
sell and deliver the number of Shares which it is obligated to sell hereunder,
then this Agreement shall terminate without any liability on the part of the
Agent or, except as provided in Section 3(g) hereof, any non-defaulting party.
No action taken pursuant to this Section shall relieve the Company from
liability, if any, in respect of such default, and the Company shall (A) hold
the Agent harmless against any loss, claim or damage arising from or as a result
of such default by the Company and (B) pay the Agent any commission to which it
would otherwise be entitled absent such default.

9. Notices. Except as otherwise provided herein, all communications under this
Agreement shall be in writing and, if to the Agent, shall be delivered via
overnight delivery services to (i) Piper Jaffray & Co., U.S. Bancorp Center, 800
Nicollet Mall, Minneapolis, Minnesota 55402, Attention: Equity Capital Markets,
with a copy to Piper Jaffray General Counsel at 800 Nicollet Mall, Minneapolis,
MN 55402 and LegalCapMarkets@pjc.com, and a copy to Latham & Watkins LLP, 330
North Wabash Avenue, Suite 2800, Chicago, IL 60611, Attention: Christopher
Lueking; and (ii) the Company at Endologix, Inc., 2 Musick, Irvine, CA 92618,
Attention: General Counsel and email: jhayden@endologix.com with a copy to DLA
Piper LLP (US), 4365 Executive Drive, Suite 1100, San Diego, California 92121,
Attention: Michael S. Kagnoff, Esq.; or in each case to such other address as
the person to be notified may have requested in writing. Any party to this
Agreement may change such address for notices by sending to the parties to this
Agreement written notice of a new address for such purpose.

10. Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and assigns and the controlling persons, officers and directors
referred to in Section 5. Nothing in this Agreement is intended or shall be
construed to give to any other person, firm or corporation any legal or
equitable remedy or claim under or in respect of this Agreement or any provision
herein contained. The term “successors and assigns” as herein used shall not
include any purchaser, as such purchaser, of any of the Shares from the Agent.

 

25



--------------------------------------------------------------------------------

11. Absence of Fiduciary Relationship. The Company, having been advised by
counsel, acknowledges and agrees that: (a) the Agent has been retained solely to
act as a sales agent in connection with the sale of the Shares and that no
fiduciary, advisory or agency relationship between the Company (including any of
the Company’s affiliates (including directors), equity holders, creditors,
employees or agents, hereafter, “Company Representatives”), on the one hand, and
the Agent on the other, has been created or will be created in respect of any of
the transactions contemplated by this Agreement, irrespective of whether the
Agent has advised or is advising the Company on other matters and irrespective
of the use of the defined term “Agent;” (b) neither the Agent nor any of its
affiliates (including directors), equity holders, creditors, employees or
agents, hereafter, “Agent Representatives”) shall have any duty or obligation to
the Company or any Company Representative except as set forth in this Agreement;
(b) the price and other terms of any Placement executed pursuant to this
Agreement, as well as the terms of this Agreement, are deemed acceptable to the
Company and its counsel, following discussions and arms-length negotiations with
the Agent; (c) the Company is capable of evaluating and understanding, and in
fact has evaluated, understands and accepts the terms, risks and conditions of
any Placement Notice to be executed pursuant to this Agreement, and any other
transactions contemplated by this Agreement; (c) the Company has been advised
that the Agent and the Agent Representatives are engaged in a broad range of
transactions which may involve interests that differ from those of the Company
and that the Agent and the Agent Representatives have no obligation to disclose
any such interests and transactions to the Company by virtue of any fiduciary,
advisory or agency relationship, or otherwise; (d) the Company has been advised
that the Agent is acting, in respect of any Placement and the transactions
contemplated by this Agreement, solely for the benefit of the Agent, and not on
behalf of the Company; and (e) the Company and the Company Representatives
waive, to the fullest extent permitted by law, any claims that they may have
against the Agent or any of the Agent Representatives for breach of fiduciary
duty or alleged breach of fiduciary duty in respect of any Placement or any of
the transactions contemplated by this Agreement and agree that the Agent and the
Agent Representatives shall have no liability (whether direct or indirect, in
contract, tort or otherwise) to the Company or any of the Company
Representatives in respect of any person asserting any claim of breach of any
fiduciary duty on behalf of or in right of the Company or any of the Company
Representatives.

12. Governing Law and Waiver of Jury Trial. This Agreement shall be governed by
and construed in accordance with the laws of the State of New York. THE COMPANY
(ON ITS OWN BEHALF AND ON BEHALF OF ITS STOCKHOLDERS AND AFFILIATES) HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

13. Submission to Jurisdiction, Etc. Each party hereby submits to the exclusive
jurisdiction of the U.S. federal and New York state courts sitting in the
Borough of Manhattan, City of New York, in any suit or proceeding arising out of
or relating to this Agreement or the transactions contemplated hereby. The
parties hereby irrevocably and unconditionally waive any objection to the laying
of venue of any lawsuit, action or other proceeding in such courts, and hereby
further irrevocably and unconditionally waive and agree not to plead or claim in
any such court that any such lawsuit, action or other proceeding brought in any
such court has been brought in an inconvenient forum. The Company further agrees
to take any and all actions as may be necessary to maintain such designation and
appointment of such agent in full force and effect for a period of five years
from the date of this Agreement.

14. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, and all of which together shall constitute one and
the same instrument.

15. Construction. The section and exhibit headings herein are for convenience
only and shall not affect the construction hereof. References herein to any law,
statute, ordinance, code, regulation, rule

 

26



--------------------------------------------------------------------------------

or other requirement of any governmental authority shall be deemed to refer to
such law, statute, ordinance, code, regulation, rule or other requirement of any
governmental authority as amended, reenacted, supplemented or superseded in
whole or in part and in effect from time to time and also to all rules and
regulations promulgated thereunder

[Signature Pages Follows]

 

27



--------------------------------------------------------------------------------

Please sign and return to the Company the enclosed duplicates of this letter
whereupon this letter will become a binding agreement between the Company and
the Agent in accordance with its terms.

 

Very truly yours, ENDOLOGIX, INC. By:  

/s/ Vaseem Mahboob

  Name: Vaseem Mahboob   Title: Chief Financial Officer

[Signature Page to Equity Distribution Agreement]



--------------------------------------------------------------------------------

Confirmed as of the date first above mentioned. PIPER JAFFRAY & CO. By:  

/s/ Neil Riley

  Name: Neil Riley   Title: Managing Director

[Signature Page to Equity Distribution Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

FORM OF PLACEMENT NOTICE

No Facsimile and No Voicemail

 

From:    Endologix, Inc. To:   

Piper Jaffray & Co.

 

Attention:

 

Neil A. Riley

Neil.A.Riley@pjc.com

 

Connor N. Anderson

Connor.N.Anderson@pjc.com

 

Tom Wright

Thomas.E.Wright@pjc.com

 

Jay A. Hershey

Jay.A.Hershey@pjc.com

Date:

 

Subject:

  

[ ● ], 20[ ● ]

 

Equity Distribution Agreement – Placement Notice

Gentlemen:   

Pursuant to the terms and subject to the conditions contained in the Equity
Distribution Agreement between Endologix, Inc. (“Company”), and Piper Jaffray &
Co. (“Agent”) dated August 13, 2019 (the “Agreement”), the Company hereby
requests that Agent sell up to [ ● ] shares of the Company’s common stock, par
value $0.001 per share, at a minimum market price of $[ ● ] per share. Sales
should begin on the date of this Placement Notice and shall continue until [ ● ]
/[all shares are sold].



--------------------------------------------------------------------------------

SCHEDULE 2

NOTICE PARTIES

Endologix, Inc.

John Onopchenko, Chief Executive Officer

jonopchenko@endologix.com

Vaseem Mahboob, Chief Financial Officer

vmahboob@endologix.com

Jeremy Hayden, General Counsel

jhayden@endologix.com

Piper Jaffray & Co.

Neil A. Riley

Neil.A.Riley@pjc.com

Connor N. Anderson

Connor.N.Anderson@pjc.com

Tom Wright

Thomas.E.Wright@pjc.com

Jay A. Hershey

Jay.A.Hershey@pjc.com



--------------------------------------------------------------------------------

SCHEDULE 3

FORM OF REPRESENTATION CERTIFICATE

PURSUANT TO SECTION 3(q) OF THE AGREEMENT

[ ● ], 20[ ● ]

Piper Jaffray & Co.

800 Nicollet Mall

Minneapolis, MN 55402

Sir:

The undersigned, the duly qualified and elected [ ● ], of Endologix, Inc., a
Delaware corporation (the “Company”), does hereby certify in such capacity and
on behalf of the Company, pursuant to Section 3(q) of the Equity Distribution
Agreement, dated August 13, 2019 (the “Equity Distribution Agreement”), between
the Company and Piper Jaffray & Co., that to the best of the knowledge of the
undersigned:

(i) The representations and warranties of the Company in this Agreement are true
and correct, in all material respects, as if made at and as of the date of the
certificate, and the Company has complied with all the agreements and satisfied
all the conditions on its part to be performed or satisfied at or prior to the
date of the certificate;

(ii) No stop order or other order suspending the effectiveness of the
Registration Statement or any part thereof or any amendment thereof or the
qualification of the Shares for Registration Statement, nor suspending or
preventing the use of the base prospectus, the Prospectus or any Permitted Free
Writing Prospectus, has been issued, and no proceeding for that purpose has been
instituted or, to the best of the Company’s knowledge, is contemplated by the
Commission or any state or regulatory body;

(iii) The Shares have been duly and validly authorized by the Company and that
all corporate action required to be taken for the authorization, issuance and
sale of the Shares has been validly and sufficiently taken;

(iv) The signers of this certificate have carefully examined the Registration
Statement, the base prospectus, the Prospectus and any Permitted Free Writing
Prospectus, and any amendments thereof or supplements thereto (including any
documents filed under the Exchange Act and deemed to be incorporated by
reference into the base prospectus, the Prospectus and any Permitted Free
Writing Prospectus),

(A) each part of the Registration Statement and the Prospectus, and any
amendments thereof or supplements thereto (including any documents filed under
the Exchange Act and deemed to be incorporated by reference into the Prospectus)
contain, and contained when such part of the Registration Statement (or such
amendment) became effective, all statements and information required to be
included therein, each part of the Registration Statement, or any amendment
thereof, does not contain, and did not contain, when such part of the
Registration Statement (or such amendment) became effective, any untrue
statement of a material fact or omit to state, and did not omit to state when
such part of the Registration Statement (or such amendment) became effective,
any material fact required to be stated therein or necessary to make the
statements therein not misleading, and the Prospectus, as amended or
supplemented, does not include and did not include as of its date, or the time
of first use within the meaning of the Securities Act Regulations, any untrue
statement of a material fact or omit to state and did not omit to state as of
its



--------------------------------------------------------------------------------

date, or the time of first use within the meaning of the Securities Act
Regulations, a material fact necessary to make the statements therein, in light
of the circumstances under which they were made, not misleading,

(B) at no time during the period that begins on the earlier of the date of such
base prospectus, Prospectus, or Permitted Free Writing Prospectus and the date
such base prospectus, Prospectus, or Permitted Free Writing Prospectus was filed
with the Commission and ends on the date of this certificate did such base
prospectus, Prospectus, or Permitted Free Writing Prospectus, as then amended or
supplemented, include an untrue statement of a material fact or omit to state
any material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading,

(C) since the date of the Equity Distribution Agreement, there has occurred no
event required to be set forth in an amended or supplemented prospectus which
has not been so set forth, and there has been no document required to be filed
under the Exchange Act that upon such filing would be deemed to be incorporated
by reference into the base prospectus, the Prospectus or any Permitted Free
Writing Prospectus that has not been so filed,

(D) except as stated in the Prospectus or any Permitted Free Writing Prospectus,
the Company has not incurred any material liabilities or obligations, direct or
contingent, or entered into any material transactions, not in the ordinary
course of business, or declared or paid any dividends or made any distribution
of any kind with respect to its capital stock, and except as disclosed in the
base prospectus, the Prospectus, and any Permitted Free Writing Prospectus,
there has not been any change in the capital stock (other than a change in the
number of outstanding Common Stock due to sales of Shares pursuant to the Equity
Distribution Agreement and the issuance of shares of Common Stock upon the
exercise of equity awards or warrants), or any material change in the short term
or long term debt, or any Material Adverse Effect or any development involving a
prospective Material Adverse Effect (whether or not arising in the ordinary
course of business), or any loss by strike, fire, flood, earthquake, accident or
other calamity, whether or not covered by insurance, incurred by the Company,
and

(E) except as stated in the base prospectus, the Prospectus, and any Permitted
Free Writing Prospectus, there is not pending, or, to the knowledge of the
Company, threatened or contemplated, any action, suit or proceeding to which the
Company is a party before or by any court or governmental agency, authority or
body, or any arbitrator, which might result in a Material Adverse Effect.

Capitalized terms used herein without definition shall have the meanings given
to such terms in the Equity Distribution Agreement.

 

ENDOLOGIX, INC. By:  

            

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

SCHEDULE 4

SUBSIDIARIES

CVD/RMS Acquisition Corp., a Delaware corporation

Nellix, Inc., a Delaware corporation

RMS/Endologix Sideways Merger Corp., a Delaware corporation

TriVascular Technologies, Inc., a Delaware corporation

TriVascular, Inc., a California corporation

Endologix Canada, LLC, a Delaware limited liability company